Citation Nr: 0620294	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a left lung 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
hypertension claimed as secondary to diabetes mellitus.    

In the January 2004 rating decision on appeal, the RO, in 
pertinent part, denied service connection for hypertension, 
and a right lung disorder; proposed to reduce the evaluation 
assigned the veteran's service-connected prostate cancer; and 
deferred a decision on the issue of service connection for 
post-traumatic stress disorder (PTSD).  

In a March 2004 statement, the veteran disagreed with the 
proposed reduction; and clarified that it was his left lung 
not his right lung for which he wanted to establish service 
connection.

In an April 2004 rating decision, the RO granted service 
connection for PTSD and deferred a decision on the proposed 
reduction for the veteran's service-connected prostate 
cancer.  

In a June 2004 rating decision, the RO reduced the evaluation 
assigned the veteran's prostate cancer to 0 percent effective 
from September 1, 2004.  In a statement received in July 
2004, the veteran expressed disagreement with the reduction; 
expressed disagreement with the evaluation assigned his PTSD; 
continued his disagreement of the denial of service 
connection for hypertension; and again clarified that he was 
seeking service connection for a left, not right, lung 
disorder.  

The RO issued a statement of the case (SOC) in February 2005 
addressing service connection for hypertension and a right 
lung disability.  

In February 2005, the veteran filed a timely substantive 
appeal (VA Form 9) indicating his intent to appeal the issues 
of hypertension, a left lung disability, prostate cancer, and 
PTSD.  However, a SOC addressing prostate cancer and PTSD had 
not been issued at that time, and service connection for a 
left lung disability had not yet been considered and denied.  
In June 2005, the RO issued a SOC addressing prostate cancer 
and PTSD.  The veteran did not submit a substantive appeal in 
regard to prostate cancer and PTSD after issuance of the SOC.  
Therefore, these issues are not currently on appeal.  See 
38 C.F.R. § 20.200 (2005).
   
The issue of entitlement to service connection for a left 
lung disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension is not shown to be shown to be 
etiologically related to active service, or to a service-
connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, is not proximately due to or the result of a 
service-connected disease or injury, and may not be presumed 
to have been incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an April 
2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim and asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, despite inadequate notice on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
private treatment records, and lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

The veteran is seeking service connection for hypertension, 
to include as secondary to diabetes mellitus.  In order to 
establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  In 
addition, certain chronic diseases, including hypertension, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The Board notes that a February 2005 VA Form 9, the veteran 
indicated that he had hypertension prior to diabetes 
mellitus, but contended that service connection was warranted 
due to his heavy drinking problem in service.  The veteran 
stated that his doctor advised him to slow down on his 
drinking as it was causing high blood pressure, and the 
veteran requested consideration for hypertension under this 
reasoning.  An injury or disease incurred during active 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of drug or 
alcohol abuse by the claimant.  38 C.F.R. § 3.301(d) (2005).  
VA's General Counsel has confirmed that direct service 
connection for disability resulting from a claimant's own 
drug or alcohol abuse is precluded for all VA benefit claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.  Accordingly, the Board cannot consider 
direct service connection for hypertension resulting from the 
veteran's own alcohol abuse.  See id; 38 C.F.R. § 3.301(d) 
(2005). 

A July 1967 pre-induction examination reflects an incident of 
transitory high blood pressure occurring prior to service.  
In an August 1967 letter associated with the examination, Dr. 
W.B.R., the veteran's family physician, stated that the 
veteran was seen in September 1960 for chest discomfort with 
strenuous exercise.  He stated that a physical examination at 
that time was negative.  Service medical records do not 
reflect any complaints, treatment, or diagnoses for 
hypertension occurring in service.  An October 1969 chest x-
ray completed at separation reflects normal heart size.  
Service medical records do not contain a full separation 
examination report.    

VA medical records show that the veteran was diagnosed with 
hypertension in September 1985 and October 1986.  A July 1985 
chest x-ray reflects a normal heart.  A February 1986 
examination noted a family history of heart disease.  Belt 
Medical Clinic outpatient records from December 1996 to 
January 2003 reflect a history of hypertension.  A January 
1997 note reflects a relatively strong family history of 
heart disease.  The veteran was also assessed with obesity, 
elevated cholesterol, and hypertension.  VA medical records 
from July 2005 and December 2005 reflect a continuing 
diagnosis of hypertension.  

The veteran has a current diagnosis of hypertension.  
However, hypertension was not incurred or aggravated in 
service, or within one year of separation from service.  
Service medical records noted one incident of high blood 
pressure occurring prior to service.  However, there were no 
complaints of or indications of hypertension occurring during 
service, or within one year or separation from service.  The 
evidence does not show that hypertension became disabling to 
a compensable degree within one year of service to warrant 
the presumption of in-service incurrence or aggravation.  See 
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  The first diagnosis of hypertension 
on record was in September 1985, over 15 years after 
separation from service.  The medical evidence of record does 
not relate the veteran's hypertension to service, and 
instead, indicates a family history of heart disease.  
Finally, the record contains no medical evidence relating 
hypertension to the veteran's service-connected diabetes 
mellitus causally or on the basis of aggravation, and the 
veteran has indicated that he had hypertension prior to being 
diagnosed with diabetes mellitus.  

C.  Conclusion

Although the veteran has a current diagnosis of hypertension, 
the record provides no competent evidence of hypertension in 
service; hypertension did not manifest within a year 
following the veteran's separation from service; and no nexus 
has been established between the veteran's current disability 
and service, or to a service-connected disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has hypertension 
etiologically related to active service.  The appeal is 
accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus,
is denied.




REMAND

In March 2004 and July 2004 statements, the veteran indicated 
that he disagreed with a January 2004 decision, which denied 
service connection for a right lung disability.  He also 
indicated that he mistakenly claimed a right lung disability 
in his March 2003 claim, and that had intended to claim a 
"left" lung disability.  Although the veteran indicated, in 
his February 2005 VA Form 9, that he wished to appeal the 
issue of service connection for his left lung disability, a 
rating decision and SOC addressing the left lung had not yet 
been issued.  

Further, the Board notes that in a March 2005 letter, the RO 
informed the veteran that that office was "deleting" the 
veteran's NOD regarding the right lung condition from the 
Appeals System, and that since the RO had a rating decision 
on the right lung only, the left lung was a new claim.  The 
veteran was informed that no further processing of the 
veteran's NOD for a right lung condition would be done.  The 
RO also informed the veteran that it was referring the issue 
of service connection for a left lung disorder to the pre-
determination team for development.

Although the RO again included the issue of service 
connection for a right lung condition in a December 2005 
supplemental statement of the case, the RO in a November 2005 
rating decision, denied service connection for a left lung 
disability.  Notice of that determination and of the 
veteran's appellate rights was provided to the veteran in 
November 2005.  In a February 2006 statement, the veteran's 
representative indicated that the veteran wished to appeal 
the issue of service connection for a left lung disability.  
The Board finds that the February 2006 statement is a timely 
NOD.  However, a SOC in regard to service connection for a 
left lung disability has not been associated with the claims 
file.  

The filing of a NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2005); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  The purpose of the remand is to give 
the RO an opportunity to cure this defect.  Thereafter, the 
RO should return the claims file to the Board only if the 
veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a NOD, a 
SOC, and a VA Form 9 [substantive appeal], the Board is not 
required and has no authority to decide the claim).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should issue a SOC 
addressing the issue of a left lung 
disability.  The veteran should be 
given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal.  The RO should 
advise the veteran that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the SOC 
unless he perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


